DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities: 
Claim 19 states “the firs calue” which should be changed to “the first value”
Claim 19 states “the second device being not capable of recieivng” should be changed to “the second device being not capable of receiving”.  
Claim 26 states “the second device actives an alarm to notify any error” should be changed to “the second device activates an alarm to notify any error”
Claim 35 states “whether the user is sitting up in the xenter of the bed” should be changed to “whether the user is sitting up in the center of the bed”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-31, 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 states “the second device being capable of receiving a first instruction to determine the first value is changed to a third value, the second device being not capable of receiving a second instruction to determine the second value is changed to a fourth value”.  It is not clear where the change is in from the first to the third value and the second to the fourth value is occurring. Are the received instructions changing the values or is the first device changing the values or are the values being changed some other way?  Is the second device not capable of receiving second instruction indicating that the second value does not change to a fourth value?  
Regarding claim 26, the claim indicates the first instruction is received by the first device however in the claim 19 and 21 which this claim depends indicates that the first instruction is received by the second device which makes it unclear under what conditions the second device receives the first instructions versus when the first device does.  
Claim 27 states “wherein if the second device is in the first mode the second device can display the fourth value.” Claim 27 depends on claims 20 and 19.  Claim 20 states “the second device is not capable of receiving the second instruction in the first mode” and claim 19 states “second instruction to determine the second value is changed to a fourth value”.  The examiner is interpreting receiving as being able to enter a value in this case the fourth value.  Therefore, when the device is in the first mode it is unclear how the device can display the fourth value is that is not allowed to be received/entered in to the device in that mode.  Can the fourth value be generated some other way? If so what other ways is the fourth value received?  
Regarding claim 34, the claim states “, when the back angle is not in the first state and the height is not in the second state, the second device does not receive input of the set value, and the at least one of the second device and the plurality of first devices performs an operation corresponding to the set value” It is not clear how the device can perform an operation related to the set value when the set value cannot be inputted into the system when the conditions claimed are met (the back angle is not in the first state and the height is not in the second state).  How is the set value being generated it cannot be entered or where is coming from? 
Claims 19-26, 28-31 and 35 are rejected for depending on an indefinite claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20-21, 23-30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 which claim 20 depends states “the second device being not capable of receiving a second instruction to determine the second value is changed to a fourth value.”  However claim 20 now indicates there are states where the second device is capable of receiving the second instructions makes the scope of claim 20 broader than claim 19.  Claims 21, 23-30 are rejected fore depending on claim 20. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19, 22, 31, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collins (US 2012/0223821).
Regarding claim 19, Collins teaches a system comprising: 
a plurality of first devices associated to a plurality of beds (Audio stations 158/communication circuitry 161 are coupled to each bed see [0068]), one of the first device being capable of setting a first value of a first item (Vital signs such as EKG or respiratory rate [0081; 0098]);  and a second value of the second item (bed related parameters [0080]), the first item being different from the second item; and 
a second device capable of communicating with the first devices (nurse call station computer -372 /30), the second device being capable of performing a first operation, the second device being capable of receiving a first instruction to determine the first value is changed to a third value (the second device is able to set threshold/boundary values related to the first item which would determine a change in the value see [0112-113], the second device being not capable of receiving a second instruction to determine the second value is changed to a fourth value (Fig 14 272/274 indicates that values related to the bed can be locked which would make them unable to be changed by the system see [0009; 0080]).  
Regarding claim 21, Collins teaches a bed system according to claim 19, wherein the second device including a first mode and a second mode, the second device is not capable of receiving the second instruction in the first mode, and the second device is capable of receiving the second instruction in the second mode (As noted in claim 19 bed in locked mode would be able to received changes related to the second instruction/item which is related to the bed state.  Therefore the locked mode is equivalent to the first mode and the unlocked mode would be equivalent to the second mode).  
Regarding claim 22, Collins teaches a bed system according to claim 19, further comprising: the plurality of beds connected to the first devices respectively, one of the first device being provided near one of the bed (Audio stations 158/communication circuitry 161 are coupled to each bed see [0068]),.  
Regarding claim 31, Collins teaches the bed system according to claim 19, wherein the second device acquires a measurement value relating to the first item, and the operation includes issuing a report if the third value is set and the measurement value exceeds a range determined by the third value (The second device can issue a notification if a measured physiological value exceeds, boundary/threshold condition equivalent to the third value see Figs 18 and 19).  
Regarding claim 32, Collins teaches a bed system comprising: a plurality of bed devices (each patient is associated with a bed 10 and Collins teaches a plurality of patients and therefore a plurality of beds see also [0009; 0049]); and a memory (Both bed and connected servers/computer contain memory see [0064; 0107 0108]); , wherein one bed device among the plurality of bed devices includes: a bed (10); and a first device connected to the bed and provided separately to the bed (Audio stations 158/communication circuitry 161 are coupled to each bed see [0068]), the first device is capable of acquiring state information (Vital signs such as EKG or respiratory rate [0081; 0098]) and bed related parameters [0080]), the state information includes at least one of bed state information relating to the bed and user state information relating to the state of a user of the bed, the bed state information includes bed moving part information relating to at least one of a height and an angle of the bed ([0009] teaches angle of the bed and height can be monitored), the user state information includes at least one of vital signs information relating to the user and user behavior information relating to the user, the vital signs information includes information relating to at least one of a blood pressure, a blood oxygen saturation, a blood glucose level, a heart rate, a pulse rate, a respiration rate, a weight, and a body temperature of the user ([0112] teaches pulse oximeter which would measure pulse rate and blood oxygen saturation, temperature, respiration rate, blood pressure and other vital signs information), the user behavior information includes information relating to at least whether the user is staying in the bed or the user gets out of the bed, whether the user is sleeping or waking up, whether the user is sitting up in the center of the bed or sitting on the edge of the bed in relation to a user corresponding to one of the beds in relation to the user ([0009] teaches a bed exit alarm and patient position monitoring system), and the memory stores at least a part of the state information acquired by the first device in association with at least one of identification information specifying the user and identification information specifying the first device ([0104] data collected about the patient is stored in electronic medical records of the patient database [0108] indicates the data from each bed is paired with a bed id, the equivalent of identification information specifying the first device.  Fig 5 further shows that patient id , 52, is associated with bed state information such 64 indicating a low guard rail) .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 23, 27-30, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Collins in view Murai (US 2014/0325760).
Regarding claim 21, Collins teaches the bed system according to claim 20, but Collins does not explicitly teach that the second device performs the first operation using the fourth value if the first device received approval of using the fourth value and the second device is in the second mode (The second mode would be unlocked mode which is taught by Collins).  
	Murai does teach a bed system that performs a first operation using the fourth value if the first device received approval of using the fourth value and the second device is in the second mode (Murai teaches inputting change in the bed operation S102 equivalent of the fourth value.  The movement is suspended until the confirmed at the bedside unit in S118)
In view of the teachings of Murai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the confirmation by the bedside as is disclosed by Murai to the bed system taught by Collins in order to provide a higher level of safety to the device by insuring the patient is not in a position or state that could make bed movement hazardous (Murai Abstract)
Regarding claim 23, Collins as modified teaches the bed system according to claim 21, wherein the first item relates to at least one of a heartbeat of a user corresponding to one of the beds and breathing of the user (Collins [0112] teaches pulse oximeter which would measure pulse/heartbeat rate and also a respiration rate monitor).  
Regarding claim 27, Collins as modified teaches the bed system according to claim 20, wherein if the second device is in the first mode the second device can display the fourth value (Collins [0009; 0111] indicate that the height and position of the bed can be displayed on the second device).  
Regarding claim 28, Collins as modified teaches the bed system according to claim 20, wherein if the second device is in the second mode, the second device can show a notification indicating that the fourth value has not yet been approved (Collins [0008]).  
Regarding claim 29, Collins as modified teaches the bed system according to claim 20, further comprising: a separate device not connected to the second device, wherein the second device displays information relating to the first devices on a single screen but does not display information relating to the separate device on the single screen (A bed device not connected with second device would be incapable of having information related to it be received and therefore displayed by the system).  
Regarding claim 30, Collins as modified teaches the bed system according to claim 20, wherein the first operation to determine whether at least one of the third value and the fourth value deviates from a reference range (Collins Fig 18 and 19).  
Regarding claim 34, Collins teaches a bed system comprising: a plurality of first devices; and a second device capable of communicating with the plurality of first devices, wherein one first device among the plurality of first devices includes a bed (see rejection of claims 1 and 32) 
Collin does not explicitly teach  a back angle of the bed is in a first state so as to be larger than a first angle or a height of the bed is in a second state so as to be higher than a first height, the second device receives input of a set value relating to an item set in the one first device, when the back angle is not in the first state and the height is not in the second state, the second device does not receive input of the set value, and the at least one of the second device and the plurality of first devices performs an operation corresponding to the set value.  
Murai does teach a bed system a back angle of the bed is in a first state so as to be larger than a first angle or a height of the bed is in a second state so as to be higher than a first height, the second device receives input of a set value relating to an item set in the one first device, when the back angle is not in the first state and the height is not in the second state, the second device does not receive input of the set value, and the at least one of the second device and the plurality of first devices performs an operation corresponding to the set value.  (Murai Fig 12 teaches detecting the bed status S302 which includes angle of the bed see Fig 9 and preventing changes in the bed state/performing an operation based on the set value see [0091-0101]).
In view of the teachings of Murai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the height/angle based bed changes as is disclosed by Murai to the bed system taught by Collins in order to provide a higher level of safety to the device by insuring the patient is not in a position or state that could make bed movement hazardous (Murai Abstract)
Regarding claim 35, Collins as modified teaches the bed system according to claim 34, wherein the item relates to user behavior information including at least one of whether the user is staying in the bed or the user gets out of the bed, whether the user is sleeping or waking up, whether the user is sitting up in the xenter of the bed or sitting on the edge of the bed in relation to a user corresponding to one of the beds in relation to a user of the bed.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Collins as modified by Murai as applied to claim 23 above, and further in view of Geherke (US 2019/0021675)
Regarding claim 24, Collins as modified teaches the bed system according to claim 23, but Collin does not explicitly teach that the heartbeat of the user and the breathing of the user are acquired from the bed or an auxiliary device of the bed (The examiner is interpreting auxiliary device of the bed as sensor placed under/on top or between parts of the bed and not a device completely separate from the bed.  Collins as noted in the rejection of claim 23 does teach monitoring device but does not explicitly teach ones that are directly in contact/part of the bed).  
Geherke does teach a bed system where the heartbeat of the user and the breathing of the user are acquired from the bed or an auxiliary device of the bed (Sensor 12 is attached to the backside of a mattress see [0041] and is attached to control unit 9 which is the equivalent of the first device.  [0043] states that both heart rate and respiratory rate can be detected using the sensor.  Fig 7 indicates that data can be transmitted to second devices also).
In view of the teachings of Geherke, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the auxiliary device of the bed as is disclosed by Geherke to the bed system taught by the combination of Collins and Murai in order add additional ability to the bed to monitor physiological condition of the user (Geherke [0016])
Regarding claim 25, Collins as modified teaches the bed system according to claim 24, wherein the second item relates to user behavior information including at least one of whether the user is staying in the bed or the user gets out of the bed, whether the user is sleeping or waking up, whether the user is sitting up in the center of the bed or sitting on the edge of the bed in relation to a user corresponding to one of the beds (Collins [0009] teaches a bed exit alarm and patient position monitoring system.  The examiner notes that Murai S104 teaches detecting patient position see Murai [0052-0054; 0058] and Fig 6).  

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Dixon (US 2015/0081335).
Regarding claim 33, Collins ateaches the bed system according to claim 32, but does not explicitly teach that the first device is capable of displaying the identification information specifying the user and the identification information specifying the first device, and the first device performs an operation for prompting approval of a correspondence relationship between the identification information specifying the user and the identification information specifying the first device.  
Dixon does teach a bed system where a first device is capable of displaying the identification information specifying the user and the identification information specifying the first device, and the first device performs an operation for prompting approval of a correspondence relationship between the identification information specifying the user and the identification information specifying the first device (Fig 11 104 indicates the bed and user information is displayed for confirmation in step 106 see also [0133-0135]).  
In view of the teachings of Dixon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the confirmation screen as is disclosed by Dixon to the first bed device taught by Collins in order to ensure the correct bed and patient information is assigned to the system.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A BALDWIN whose telephone number is (303)297-4293. The examiner can normally be reached Monday-Friday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.B/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792